I concur in the judgment of the court and in the suggested modification of the judgment of the court below. I place my concurrence, however, upon the ground that it seems to me that the evidence discloses that the defendant did not take forcible possession of the house in question, but that he entered the same without any lawful right so to do, and that there is evidence contained in the testimony of Miss Winchester to uphold the findings and decision of the court to the effect that after this entry without right he held possession of the house by force. The plaintiff testifies: "I did not see Mrs. Becker at the time I was talking to Mr. Becker at the house. He showed me the receipt and stepped out and kept forcing me out of the door onto the porch, and I was standing on the porch and the door was closed when he showed me the check with my signature." In my opinion, this is sufficient evidence of force to uphold the finding of forcible detainer.
A petition for a rehearing of this cause was denied by the district court of appeal on November 24, 1906, and a petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on December 13, 1906.